DETAILED ACTION
This action is in response to the initial filing filed on February 2nd, 2021. Claim 1 was cancelled and new claims 2-21 are added. Claims 2-21 are currently pending. The information disclosure statement (IDS) filed on June 17th, 2021, is being considered by the examiner.

Priority
This application is a continuation of U.S. non-provisional Patent Application No. 15/018,011, titled "METHOD, APPARATUS, AND COMPUTER PROGRAM PRODUCT FOR PERFORMING A RULES-BASED DETERMINATION ON THE SUPPRESSION OF AN ELECTRONIC PRESENTATION OF AN ITEM" filed on February 8, 2016, which is a continuation of and claims priority to U.S. non-provisional Patent Application No. 13/839,786, titled "PROMOTION SUPPRESSION SYSTEM" filed on March 15, 2013, each of which is hereby incorporated by reference in its entirety no. 13/839,786, that has a filing date of March 15th, 2013, which is incorporated herein by reference. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged (See 37 CFR 1.78, and MPEP § 211 et seq.).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, U.S. Patent No. 10949874. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other inventions. Claim2 of the present application recites, almost identical limitation except the claims shown below as comparison against the claim 1 of the Patent application 10949874. The additional limitation of claim 1 of the Patent application 10949874 makes the claim narrower (species), which reads on broad (genus) of instant application for claim 23. See MPEP 2144.08 – In re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1943 (Fed. Cir. 1992) (Federal Circuit has “decline[d] to extract from Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989)]. 
For reference, the following table matches the narrower limitations of method claim 1 of the patented parent application no. 15018011 (Pat. 10949874) with the similar limitations of method claim 2 of current child Application No. 17172500:

Claim 2 of Instant Application
Claim 1 of Patented App. 10949874
An apparatus, comprising: a processor and a non-transitory computer-readable medium storing computer program code that, when executed by the processor, cause the apparatus to:
A system, comprising: a promotion offering system comprising a processor and a non-transitory computer-readable medium storing instructions that are operable, when executed by the processor, to cause the promotion offering system to implement determining whether to suppress presentation of a promotion from a promotion program in an electronic correspondence to a consumer by performing operations comprising a rules-based system for determining whether or not to present the promotion offering to the consumer based on rules-based filtering, the operations comprising:
receive, by a promotion offering system, a set of promotions selected for presentation to the consumer in an electronic correspondence,
receiving, from an analytical model, a set of promotions selected for presentation to the consumer in the electronic correspondence, the set of promotions including the promotion, wherein each promotion of the set of promotions is respectively associated with a promotion score, wherein each promotion score represents an estimated acceptance of the associated promotion by the consumer, and the estimated acceptance represents a predicted conversion rate, and each promotion score is calculated based on at least, in part, one or more of i) a probability the consumer will purchase the associated promotion, ii) an expected profit value for the associated promotion if the associated promotion is offered and purchased by the consumer, and iii) a probability of an acceptance of the associated promotion by the consumer,
wherein each promotion of the set of promotions is respectively associated with a promotion score,
and the promotion score is further determined, in part, using i) attributes of the consumer which are stored as part of a consumer profile generated for the consumer and including at least a location attribute of the consumer based on a determined distance between a location of the consumer as accessed from the consumer profile and ii) a location attribute of each promotion of the set of promotions including a location identified for each promotion of the set of promotions; wherein the electronic correspondence includes a plurality of positions and the set of promotions is ranked according to their associated promotion scores, and wherein at least a subset of the promotions is respectively assigned one of the positions based on the associated promotion score representing the estimated acceptance of the associated promotion by the consumer;
determine, using a rules-based filter comprising a first set of rules, whether to modify a first promotion score associated with a first promotion, wherein the set of rules includes: a first rule configured to filter out promotions associated with at least one promotion attribute for offering to consumers associated with at least one consumer attribute, and a second rule configured to filter out at least one promotion based at least in part on manual explicit input to a promotion offering system from the consumer, the explicit input comprising a thumbs down indicating a desire by the consumer not to be presented a potential promotion sharing a promotion attribute with the first promotion;
determining, using a rules-based filter comprising a set of rules, whether to modify the promotion score associated with the promotion, wherein the set of rules includes: a first rule configured to filter out promotions associated with at least one promotion attribute for offering to consumers associated with at least one consumer attribute, a second rule configured to filter out at least one promotion for offering to the consumer based on the consumer's previous inputs to a promotion offering system, wherein the second rule is based on manual explicit input from the consumer, the explicit input being a thumbs down indicating a desire by the consumer not to be presented a potential promotion sharing a promotion attribute with the promotion;

determining, in real-time, at the time of generation of the electronic communication, for each particular slot, individually, one or more eligible content generators from among the plurality of content generators, wherein eligibility is determined by a recency determination;

wherein modifying the promotion score indicates reducing, but not eliminating, a possibility that the consumer will not be presented with the promotion, and a third rule configured to filter out at least one promotion for offering to the consumer based on the consumer's previous promotion purchasing history; 
in response to determining to modify the first promotion score associated with the first promotion, modify the first promotion score associated with the first promotion;
in response to determining to modify the promotion score associated with the promotion, modifying the promotion score associated with the promotion; 
in an instance in which the first promotion score is modified, determine whether to suppress presentation of the first promotion in the electronic correspondence based at least in part on the modified promotion score;
in an instance in which the promotion score is modified, determining whether to suppress presentation of the promotion in the electronic correspondence based at least in part on the modified promotion score; 
and generate the electronic correspondence for electronic presentation on a consumer device associated with the consumer, the electronic correspondence being generated to include one or more promotions and one or more ranked positions configured for displaying each of the one or more promotions in the electronic correspondence, wherein the one or more promotions are each assigned to at least one of the one or more ranked positions based on a comparison of the promotion scores selected for inclusion in the electronic correspondence; wherein the electronic 3 of 9LEGAL02/40290445v1correspondence is at least one of an email, text message, voice message, webpage inbox message, real-time webpage content presentation and mobile push notification.
and generating the electronic correspondence, which is at least one of an email, text message, voice message, webpage inbox message, real-time webpage content presentation and mobile push notification, for electronic presentation on a device of the consumer to include one or more promotions having an associated promotion score satisfying an inclusion threshold value based on a comparison of the associated promotion score with the inclusion threshold value and the associated promotion score meeting or exceeding the inclusion threshold value, wherein the electronic correspondence is formatted to comprise one or more set positions for displaying each of the one or more promotions selected for inclusion in the electronic correspondence, wherein the one or more promotions are each assigned to a position within the electronic correspondence based on a comparison of the promotion scores selected for inclusion in the electronic correspondence, wherein the promotion of the one or more promotions with a highest promotion score is assigned to a first position located at a top of the electronic correspondence, and the promotion of the one or more promotions with a lowest promotion score is assigned to a last position located at a bottom of the electronic correspondence.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 2-11 is/are drawn to apparatus/system (i.e., a manufacture) and claims 12-20 is/are drawn to method (i.e. process), and claim 21 is/are drawn to computer program product (i.e., a manufacture). As such, claims 2-21 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
Representative Claim 2: An apparatus, comprising: a processor and a non-transitory computer-readable medium storing computer program code that, when executed by the processor, cause the apparatus to: 
receive, by a promotion offering system, a set of promotions selected for presentation to the consumer in an electronic correspondence, wherein each promotion of the set of promotions is respectively associated with a promotion score, 
determine, using a rules-based filter comprising a first set of rules, whether to modify a first promotion score associated with a first promotion, wherein the set of rules includes: 
a first rule configured to filter out promotions associated with at least one promotion attribute for offering to consumers associated with at least one consumer attribute, 
and a second rule configured to filter out at least one promotion based at least in part on manual explicit input to a promotion offering system from the consumer, the explicit input comprising a thumbs down indicating a desire by the consumer not to be presented a potential promotion sharing a promotion attribute with the first promotion;
in response to determining to modify the first promotion score associated with the first promotion, modify the first promotion score associated with the first promotion;
in an instance in which the first promotion score is modified, determine whether to suppress presentation of the first promotion in the electronic correspondence based at least in part on the modified promotion score;
and generate the electronic correspondence for electronic presentation on a consumer device associated with the consumer, the electronic correspondence being generated to include one or more promotions and one or more ranked positions configured for displaying each of the one or more promotions in the electronic correspondence, wherein the one or more promotions are each assigned to at least one of the one or more ranked positions based on a comparison of the promotion scores selected for inclusion in the electronic correspondence;
wherein the electronic 3 of 9LEGAL02/40290445v1correspondence is at least one of an email, text message, voice message, webpage inbox message, real-time webpage content presentation and mobile push notification.
(Examiner notes: The underlined claim terms above are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A - Prong Two).
	The claimed invention is directed to receive a set of promotions associated with a promotion score selected for presentation to the consumer in an electronic correspondence, determine set of rules, whether to modify a first promotion score associated with a first promotion associated with at least one promotion attribute, at least one consumer attribute, and a explicit input comprising a thumbs down indicating a desire by the consumer not to be presented a potential promotion sharing a promotion attribute with the first promotion and generate the electronic correspondence for electronic presentation to include one or more promotions and one or more ranked positions configured for displaying each of the one or more promotions in the electronic correspondence is at least one of an email, text message, voice message, webpage inbox message, real-time webpage content presentation and mobile push notification, recite a process, that, under their broadest reasonable interpretation, which amounts to advertising, marketing or sales activities or behaviors; (and/or a fundamental economic principle or practice; a commercial or legal interactions, business relations; managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Furthermore, these steps, under their broadest reasonable interpretation, encompass a mathematical relationships and a mental processes, such as human manually (e.g., in their mind, or using paper and pen) determine set of rules, whether to modify a first promotion score associated with a first promotion associated with at least one promotion attribute, at least one consumer attribute, and an explicit input comprising a thumbs down indicating a desire by the consumer not to be presented a potential promotion sharing a promotion attribute with the first promotion and generate the electronic correspondence for electronic presentation to include one or more promotions and one or more ranked positions configured for displaying each of the one or more promotions in the electronic correspondence (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions) or using pen and paper to solve mathematical calculation, but for the recitation of generic computer components, then it also falls within the “Mathematical Concepts” and “Mental Processes” subject matter grouping of abstract ideas.
	Dependent claims 3-11 and 13-20 further narrow the abstract idea by first set of rules includes a third rule configured to filter out at least one promotion for offering to the consumer based on consumer purchase history data, assign a first ranked value corresponds to a first ranked position of the one or more ranked positions within the electronic correspondence, determining whether to modify the promotion score using the rules-based filter comprising the first set of rules based at least in part on the first ranked value assigned to the first promotion, second rule set is at least substantially different from the first set of rules and second ranked value corresponds to a second ranked position of the one or more ranked positions within the electronic correspondence, reassigning the first/second promotion to the updated ranked value based on modified promotion score, identify and assign the top promotion to a top ranked position located at a top of the electronic correspondence and bottom promotion as being associated with a lowest promotion score to a bottom ranked position located at a bottom of the electronic correspondence, i.e. commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity”, and is an abstract idea.
	Independent claim(s) 12 and 21 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	As such, the Examiner concludes that claim 2 recites an abstract idea (Step 2A – Prong One: YES).
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The requirement to execute the claimed steps/functions using an apparatus comprising a processor and a non-transitory computer-readable medium, processor, a promotion offering system, etc. (Claim 2, 12, and 21) is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
	Similarly, the limitations of an apparatus comprising a processor and a non-transitory computer-readable medium, processor, a promotion offering system, etc. (Independent Claim(s) 2, 12, and 21, and dependent claims 3-11 and 13-20) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., receiving, determining, modifying, generating, updating, etc. steps performed by an apparatus comprising a processor and a non-transitory computer-readable medium, processor, a promotion offering system, etc.). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
	The recited additional element(s) of receive a set of promotions associated with a promotion score selected for presentation to the consumer in an electronic correspondence, determine set of rules, whether to modify a first promotion score associated with a first promotion associated with at least one promotion attribute, at least one consumer attribute, and a explicit input comprising a thumbs down indicating a desire by the consumer not to be presented a potential promotion sharing a promotion attribute with the first promotion and generate the electronic correspondence for electronic presentation to include one or more promotions and one or more ranked positions configured for displaying each of the one or more promotions in the electronic correspondence is at least one of an email, text message, voice message, webpage inbox message, real-time webpage content presentation and mobile push notification (Claim(s) 2, 12, and 21), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do are deemed “extra-solution” because to receive a set of promotions associated with a promotion score selected for presentation to the consumer in an electronic correspondence, determine set of rules based on consumer input and generate the electronic correspondence for electronic presentation to include one or more promotions and one or more ranked positions configured for displaying each of the one or more promotions in the electronic correspondence would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
	Dependent claim 3-11 and 13-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the identified additional elements in independent claim(s) 2, 12, and 21, and dependent claims 3-11 and 13-20 are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself. 
	The recited additional element(s) of receive a set of promotions associated with a promotion score selected for presentation to the consumer in an electronic correspondence, determine set of rules, whether to modify a first promotion score associated with a first promotion associated with at least one promotion attribute, at least one consumer attribute, and a explicit input comprising a thumbs down indicating a desire by the consumer not to be presented a potential promotion sharing a promotion attribute with the first promotion and generate the electronic correspondence for electronic presentation to include one or more promotions and one or more ranked positions configured for displaying each of the one or more promotions in the electronic correspondence is at least one of an email, text message, voice message, webpage inbox message, real-time webpage content presentation and mobile push notification (Claim(s) 2, 12, and 21), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea) i.e. receive a set of promotions associated with a promotion score selected for presentation to the consumer in an electronic correspondence, determine set of rules, whether to modify a first promotion score associated with a first promotion associated with at least one promotion attribute, at least one consumer attribute, and a explicit input comprising a thumbs down indicating a desire by the consumer not to be presented a potential promotion sharing a promotion attribute with the first promotion and generate the electronic correspondence for electronic presentation to include one or more promotions and one or more ranked positions configured for displaying each of the one or more promotions in the electronic correspondence is at least one of an email, text message, voice message, webpage inbox message, real-time webpage content presentation and mobile push notification is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), “Storing and retrieving information in memory”, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)). 
	This conclusion is based on a factual determination. Applicant’s own published disclosure at paragraph [0092 and 0095] acknowledges that issuing promotions to a consumer is conventional, and that the “FIG. 5 illustrates a general computer system 500, programmable to be a specific computer system 500, which can represent any server, computer or component, such as consumer 1 (124), consumer N (126), merchant 1 (118), merchant M (120), and promotion offering system 102. The computer system 500 may include an ordered listing of a set of instructions 502 that may be executed to cause the computer system 500 to perform any one or more of the methods or computer-based functions disclosed herein” and “The processor 501 may include one or more general processors, digital signal processors, application specific integrated circuits, field programmable gate arrays, digital circuits, optical circuits, analog circuits, combinations thereof, or other now known or later-developed devices for analyzing and processing data.”
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity) and/or simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
The dependent claims 3-11 and 13-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
Therefore, claims 2-21 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. 20110231233 (“Iannace”) in view of US Pub. 20130246120 (“Chang”).
Claims 2, 12, and 21, Iannace discloses, apparatus, comprising: a processor and a non-transitory computer-readable medium storing computer program code that, when executed by the processor, cause the apparatus to (“FIG. 5 is a block diagram of an offer engine 500 that might be descriptive of the devices shown in FIGS. 1 and/or 4 according to an embodiment of the present invention. The engine 500 comprises a processor 510, such as one or more INTEL.RTM. Pentium.RTM. processors, coupled to a communication device 520 configured to communicate via a communication network (not shown in FIG. 5). The communication device 520 may be used to communicate, for example, with mobile devices and/or providers”) (0038):
receive, by a promotion offering system, a set of promotions selected for presentation to the consumer in an electronic correspondence (“The offer selection may then rank the offers based on the distances, the proximity-sensitivity scores 424, and other relevant information and store the ranked results ion a ranked offer database 450. The ranked offers may then be transmitted to the mobile device 410” and “the system 900 may utilize an open Application Programming Interface (API) such that offers may be delivered to different types of mobile devices 910 (e.g., via a downloadable application, a mobile-friendly web site, short message service data, multimedia message service data, and/or email content). Moreover, the mobile online manager 940 might support a targeted offer service 960 (e.g., targeted based on information in a cardholder database 990) and a non-targeted offer service 970”) (0036 and 0053, Fig. 7), wherein each promotion of the set of promotions is respectively associated with a promotion score (“the merchant proximity-sensitivity scores might be used to select offers. For example, for each of a plurality of customers, a merchant-propensity score might be determined for a plurality of merchants indicating a likelihood that potential offers from the merchants would be accepted by each customer (and the selection of offers would further based on merchant-propensity scores associated with the potential offers). The merchant-propensity score might be calculated in accordance with historical transaction information (e.g., a customer who frequently shops at a particular store might be more likely to receive offers from that store), a merchant category, a customer category, customer demographic information (e.g., younger customers might be more likely to receive offers from a particular merchant), a regression model, and/or a multivariate model”) (0031, 0034),
determine, using a rules-based filter comprising a first set of rules, whether to modify a first promotion score associated with a first promotion (As per applicant specs 0077, modifying promotion score is simply adjusting how many offers to send based on likelihood of acceptance which is similar to scoring the deal based on several factors such as quality of deal and number of offers sold, etc. i.e. Examiner interprets offer server might calculate, for each of the potential offers, a location adjusted score f(0) using the equation as described in cited paragraphs) (“Those skilled in the art will recognize that the various factors associated with the selection of offers could be combined and/or calculated in any number of different ways. By way of example only, an offer server might calculate, for each of the potential offers, a location adjusted score f(0) using the equation: … where f(1) is associated with proximity-sensitivity scores, f(2) is associated with distances, f(3) is associated with merchant-propensity scores, f(4) is associated with business rule values, f(5) is associated with customer preference values, and w.sub.1 through w.sub.5 comprise pre-determined and/or function specific weight values. According to some embodiments, any of the factors described herein might also function as a weight value. For example, a proximity-sensitivity score might act as a weight value to be multiplied with a current distance between a customer and a merchant associated with an offer”) (0034, 0036-0037),
wherein the set of rules includes: a first rule configured to filter out promotions associated with at least one promotion attribute for offering to consumers associated with at least one consumer attribute (i.e. under BRI, Examiner interprets promotion attribute and consumer attribute is associated with location of merchant and consumer device) (“The attributes may determine what offer attributes the client requires to be returned in the response” and “Each offers element may contain some number of Offer elements, corresponding to the total attribute, and may contain the attributes for one offer (e.g., merchant name, phone number, web site, street address, latitude and longitude, terms and conditions, offer title, offer date, image, and/or redemption code). Thus, merchant offers may be served on a mobile device (e.g., via a mobile friendly website, a mobile application, or an SMS protocol) to targeted customers based on the location-adjusted propensity scores) (0059 and 0061, 0027-0029),
and a second rule configured to filter out at least one promotion based at least in part on manual explicit input to a promotion offering system from the consumer (i.e. under BRI, Examiner interprets consumer input as location input by customer) (“customer may input a location (e.g., a street address or ZIP code) in which he/she desires merchant offers. The system may then automatically calculate distances from the customer's location to the locations where they can redeem each offer. The distance may be, for example, a numeric value that will be applied within the location-adjusted score algorithm …”) (0072-0073), 
the explicit input comprising a thumbs down indicating a desire by the consumer not to be presented a potential promotion sharing a promotion attribute with the first promotion (Examiner notes that the above underlined limitation is taught by secondary reference in view of Iannace);
in response to determining to modify the first promotion score associated with the first promotion, modify the first promotion score associated with the first promotion (“The location-adjusted propensity score may then be calculated for each customer/offer combination based upon the propensity score, proximity-sensitivity score, distance factor, category preference factor, and/or business rules. The customer may then, according to some embodiments, receive offers ranked by location-adjusted propensity scores”) (0064, 0034-0036);
in an instance in which the first promotion score is modified, determine whether to suppress presentation of the first promotion in the electronic correspondence based at least in part on the modified promotion score (i.e. Examiner interprets the promotion score is modified associated with merchants adjusting the propensity score that indicates the likelihood that user will purchase i.e. shop at the store) (“merchant offers may be served on a mobile device (e.g., via a mobile friendly website, a mobile application, or an SMS protocol) to targeted customers based on the location-adjusted propensity scores. Moreover, each cardholder may initially be assigned a merchant propensity score that indicates his or her likelihood to shop at a specific merchant or category. This score may be calculated, for example, based on the customer's historical transaction data, customer supplied preferences, a customer home address, and/or other potential demographic information”) (0061, 0064, 0034-0036);
and generate the electronic correspondence for electronic presentation on a consumer device associated with the consumer, the electronic correspondence being generated to include one or more promotions and one or more ranked positions configured for displaying each of the one or more promotions in the electronic correspondence, wherein the one or more promotions are each assigned to at least one of the one or more ranked positions based on a comparison of the promotion scores selected for inclusion in the electronic correspondence (“many potential offers that could be selected by the offer server 120 to be transmitted to mobile device 110. For example, hundreds of merchants might have offers for a particular customer, but the mobile device 110 might only be able to display a limited number of offers at one time. Also note that a customer might be more likely to accept some of those potential offers as compared to others. For example, a customer might be more likely to accept an offer for a free soda if he or she is relatively near the merchant who is providing the offer. Both merchants and customers may benefit when offers with higher likelihoods of acceptance are selected by the offer server 120. It would be therefore be desirable to provide systems and methods that select appropriate offers for display on mobile devices 110. For example, the offer server 120 might decide to transmit a first offer to the mobile device 110 before a second, less attractive offer. Similarly, the offer server 120 might transmit both offers to the mobile device 110 at substantially the same time along with "ranking" values indicating that the first offer should be displayed to the customer before (or more prominently than) the second offer”) (0025);
wherein the electronic3 of 9 LEGAL02/40290445v1correspondence is at least one of an email, text message, voice message, webpage inbox message, real-time webpage content presentation and mobile push notification (“the system 900 may utilize an open Application Programming Interface (API) such that offers may be delivered to different types of mobile devices 910 (e.g., via a downloadable application, a mobile-friendly web site, short message service data, multimedia message service data, and/or email content). Moreover, the mobile online manager 940 might support a targeted offer service 960 (e.g., targeted based on information in a cardholder database 990) and a non-targeted offer service 970. The mobile manager 940 might also provide location based offers (e.g., in accordance with at least one of street addresses, latitude/longitude values, or ZIP codes received from location services 950) and/or category based offers (e.g., sports or dining)”) (0053).
Iannace discloses consumer input for promotion preferences, but specifically doesn’t disclose, explicit input comprising a thumbs down indicating a desire by the consumer not to be presented a potential promotion sharing a promotion attribute with the first promotion, however Chang discloses, the explicit input comprising a thumbs down indicating a desire by the consumer not to be presented a potential promotion sharing a promotion attribute with the first promotion (“an item may be tailored to a particular consumer based upon a business rule, such as, for example, that it is a holiday, that it is a particular time of day, that the consumer is traveling, that the item is associated with a merchant who is some distance away and/or near to from the consumer's location, that the consumer has indicated a preference not to receive the item (e.g., the consumer has given the item a "thumbs down"), and the like”) (0027).
It would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to receive a set of promotions associated with a promotion score selected for presentation to the consumer in an electronic correspondence, determine set of rules, whether to modify a first promotion score associated with a first promotion associated with at least one promotion attribute, at least one consumer attribute, and generate the electronic correspondence for electronic presentation to include one or more promotions and one or more ranked positions configured for displaying each of the one or more promotions in the electronic correspondence is at least one of an email, text message, voice message, webpage inbox message, real-time webpage content presentation and mobile push notification, as disclosed by Iannace, the explicit input comprising a thumbs down indicating a desire by the consumer not to be presented a potential promotion sharing a promotion attribute with the first promotion, as taught by Chang for the purpose to tailor consumer’s preferences based on a merchant's needs (e.g., that the merchant is interested in rewarding existing loyal consumers and/or that the merchant would like to acquire new consumer.

Claims 3 and 13, Iannace discloses, wherein the first set of rules includes a third rule configured to filter out at least one promotion for offering to the consumer based on consumer purchase history data (“score may be calculated, for example, based on the customer's historical transaction data, customer supplied preferences”) (0061).

Claims 4 and 14, Iannace discloses, assign a first ranked value to the first promotion based at least in part on the first promotion score, wherein the first ranked value corresponds to a first ranked position of the one or more ranked positions within the electronic correspondence (“many potential offers that could be selected by the offer server 120 to be transmitted to mobile device 110. For example, hundreds of merchants might have offers for a particular customer, but the mobile device 110 might only be able to display a limited number of offers at one time. Also note that a customer might be more likely to accept some of those potential offers as compared to others. For example, a customer might be more likely to accept an offer for a free soda if he or she is relatively near the merchant who is providing the offer. Both merchants and customers may benefit when offers with higher likelihoods of acceptance are selected by the offer server 120. It would be therefore be desirable to provide systems and methods that select appropriate offers for display on mobile devices 110. For example, the offer server 120 might decide to transmit a first offer to the mobile device 110 before a second, less attractive offer. Similarly, the offer server 120 might transmit both offers to the mobile device 110 at substantially the same time along with "ranking" values indicating that the first offer should be displayed to the customer before (or more prominently than) the second offer”) (0025, 0081).

Claims 5 and 15, Iannace discloses, wherein determining whether to modify the first promotion score comprises determining whether to use the rules-based filter comprising the first set of rules based at least in part on the first ranked value assigned to the first promotion (As per applicant specs 0077, modifying promotion score is simply adjusting how many offers to send based on likelihood of acceptance which is similar to scoring the deal based on several factors such as quality of deal and number of offers sold, etc. i.e. Examiner interprets offer server might calculate, for each of the potential offers, a location adjusted score f(0) using the equation as described in cited paragraphs) (“Those skilled in the art will recognize that the various factors associated with the selection of offers could be combined and/or calculated in any number of different ways. By way of example only, an offer server might calculate, for each of the potential offers, a location adjusted score f(0) using the equation: … where f(1) is associated with proximity-sensitivity scores, f(2) is associated with distances, f(3) is associated with merchant-propensity scores, f(4) is associated with business rule values, f(5) is associated with customer preference values, and w.sub.1 through w.sub.5 comprise pre-determined and/or function specific weight values. According to some embodiments, any of the factors described herein might also function as a weight value. For example, a proximity-sensitivity score might act as a weight value to be multiplied with a current distance between a customer and a merchant associated with an offer”) (0034, 0036-0037).

Claims 6 and 16, Iannace discloses, wherein determining whether to modify the first promotion score comprises determining whether to use the rules-based filter comprising the first set of rules based at least in part on the first ranked value assigned to the first promotion (As per applicant specs 0077, modifying promotion score is simply adjusting how many offers to send based on likelihood of acceptance which is similar to scoring the deal based on several factors such as quality of deal and number of offers sold, etc. i.e. Examiner interprets offer server might calculate, for each of the potential offers, a location adjusted score f(0) using the equation as described in cited paragraphs) (“Those skilled in the art will recognize that the various factors associated with the selection of offers could be combined and/or calculated in any number of different ways. By way of example only, an offer server might calculate, for each of the potential offers, a location adjusted score f(0) using the equation: … where f(1) is associated with proximity-sensitivity scores, f(2) is associated with distances, f(3) is associated with merchant-propensity scores, f(4) is associated with business rule values, f(5) is associated with customer preference values, and w.sub.1 through w.sub.5 comprise pre-determined and/or function specific weight values. According to some embodiments, any of the factors described herein might also function as a weight value. For example, a proximity-sensitivity score might act as a weight value to be multiplied with a current distance between a customer and a merchant associated with an offer” and “FIG. 3 illustrates a mobile device display 300 showing six selected offers in accordance with some embodiments. According to this embodiments, the offers on the display 300 are ranked such that the ones with the highest likelihood of acceptance are displayed above those with lower likelihoods of acceptance”) (0034, 0036-0037 and 0030).

Claims 7 and 17, Iannace discloses, wherein determining whether to modify the second promotion score comprises determining whether to use the second rules-based filter comprising the second set of rules based at least in part on a second ranked value assigned to the second promotion, wherein the second ranked value corresponds to a second ranked position of the one or more ranked positions within the electronic correspondence (As per applicant specs 0077, modifying promotion score is simply adjusting how many offers to send based on likelihood of acceptance which is similar to scoring the deal based on several factors such as quality of deal and number of offers sold, etc. i.e. Examiner interprets offer server might calculate, for each of the potential offers, a location adjusted score f(0) using the equation as described in cited paragraphs) (“Those skilled in the art will recognize that the various factors associated with the selection of offers could be combined and/or calculated in any number of different ways. By way of example only, an offer server might calculate, for each of the potential offers, a location adjusted score f(0) using the equation: … where f(1) is associated with proximity-sensitivity scores, f(2) is associated with distances, f(3) is associated with merchant-propensity scores, f(4) is associated with business rule values, f(5) is associated with customer preference values, and w.sub.1 through w.sub.5 comprise pre-determined and/or function specific weight values. According to some embodiments, any of the factors described herein might also function as a weight value. For example, a proximity-sensitivity score might act as a weight value to be multiplied with a current distance between a customer and a merchant associated with an offer” and “FIG. 3 illustrates a mobile device display 300 showing six selected offers in accordance with some embodiments. According to this embodiments, the offers on the display 300 are ranked such that the ones with the highest likelihood of acceptance are displayed above those with lower likelihoods of acceptance”) (0034, 0036-0037 and 0030).

Claims 8 and 18, Iannace discloses, reassign the first promotion to an updated ranked value based at least in part on the modified promotion score, wherein the updated ranked value corresponds to an updated ranked position, and wherein the updated ranked position is at least substantially different than the first ranked position (“The information in the ranked offer database 700 may be created and updated, for example, based on current customer locations and proximity-sensitivity scores 608 associated with each offer (and/or merchant) … customer may receive offers based upon the location-adjusted score, such that the order of offer delivery is based upon the highest score or scores” and “FIG. 3 illustrates a mobile device display 300 showing six selected offers in accordance with some embodiments. According to this embodiments, the offers on the display 300 are ranked such that the ones with the highest likelihood of acceptance are displayed above those with lower likelihoods of acceptance”) (0049-0050 and 0030).

Claims 9 and 19, Iannace discloses, upon reassigning the first promotion to the updated ranked value, assign a second promotion associated with a second promotion score to a second updated ranked value based at least in part on a comparison of the modified promotion score with the second promotion score (“The information in the ranked offer database 700 may be created and updated, for example, based on current customer locations and proximity-sensitivity scores 608 associated with each offer (and/or merchant) … customer may receive offers based upon the location-adjusted score, such that the order of offer delivery is based upon the highest score or scores” and “FIG. 3 illustrates a mobile device display 300 showing six selected offers in accordance with some embodiments. According to this embodiments, the offers on the display 300 are ranked such that the ones with the highest likelihood of acceptance are displayed above those with lower likelihoods of acceptance”) (0049-0050 and 0030).

Claims 10 and 20, Iannace discloses, identify a top promotion as being associated with a highest promotion score of the one or more promotions (“The information in the ranked offer database 700 may be created and updated, for example, based on current customer locations and proximity-sensitivity scores 608 associated with each offer (and/or merchant) … customer may receive offers based upon the location-adjusted score, such that the order of offer delivery is based upon the highest score or scores” and “FIG. 3 illustrates a mobile device display 300 showing six selected offers in accordance with some embodiments. According to this embodiments, the offers on the display 300 are ranked such that the ones with the highest likelihood of acceptance are displayed above those with lower likelihoods of acceptance”) (0049-0050 and 0030);
assign the top promotion to a top ranked position located at a top of the electronic correspondence (“The information in the ranked offer database 700 may be created and updated, for example, based on current customer locations and proximity-sensitivity scores 608 associated with each offer (and/or merchant) … customer may receive offers based upon the location-adjusted score, such that the order of offer delivery is based upon the highest score or scores” and “FIG. 3 illustrates a mobile device display 300 showing six selected offers in accordance with some embodiments. According to this embodiments, the offers on the display 300 are ranked such that the ones with the highest likelihood of acceptance are displayed above those with lower likelihoods of acceptance”) (0049-0050 and 0030);
identify a bottom promotion as being associated with a lowest promotion score of the one or more promotions (“The information in the ranked offer database 700 may be created and updated, for example, based on current customer locations and proximity-sensitivity scores 608 associated with each offer (and/or merchant) … customer may receive offers based upon the location-adjusted score, such that the order of offer delivery is based upon the highest score or scores” and “FIG. 3 illustrates a mobile device display 300 showing six selected offers in accordance with some embodiments. According to this embodiments, the offers on the display 300 are ranked such that the ones with the highest likelihood of acceptance are displayed above those with lower likelihoods of acceptance”) (0049-0050 and 0030);
and assign the bottom promotion to a bottom ranked position located at a bottom of the electronic correspondence (“The information in the ranked offer database 700 may be created and updated, for example, based on current customer locations and proximity-sensitivity scores 608 associated with each offer (and/or merchant) … customer may receive offers based upon the location-adjusted score, such that the order of offer delivery is based upon the highest score or scores” and “FIG. 3 illustrates a mobile device display 300 showing six selected offers in accordance with some embodiments. According to this embodiments, the offers on the display 300 are ranked such that the ones with the highest likelihood of acceptance are displayed above those with lower likelihoods of acceptance”) (0049-0050 and 0030).

Claims 11, Iannace discloses, upon reassigning the first promotion to the updated ranked value, assign a second promotion associated with a second promotion score to a second updated ranked value based at least in part on a comparison of the modified promotion score with the second promotion score (“The information in the ranked offer database 700 may be created and updated, for example, based on current customer locations and proximity-sensitivity scores 608 associated with each offer (and/or merchant) … customer may receive offers based upon the location-adjusted score, such that the order of offer delivery is based upon the highest score or scores” and “FIG. 3 illustrates a mobile device display 300 showing six selected offers in accordance with some embodiments. According to this embodiments, the offers on the display 300 are ranked such that the ones with the highest likelihood of acceptance are displayed above those with lower likelihoods of acceptance”) (0049-0050 and 0030).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to generating consumer interface and triggering of an advertisement delivery based on received user input or captured by user device sensors.
U.S. Pub. No. 20080183574 (“Nash”)
Nash discloses, a presentation value associated with each of the plurality of data items is determined, the presentation value of a respective data item being a value associated with the respective data item by a first user in exchange for the presentation of the data item by a publication system. The plurality of data items are ranked for presentation to a second user, the ranking being performed using the respective presentation values associated with the plurality of data items.
 U.S. Pub. No. 20090030779 (“Tollinger”)
Tollinger discloses, method of delivering coupons to a user/client at a portable device. The method includes determining memory space available on the device for storing coupons, each coupon being associated with a merchant. A set of coupons that each fit the available memory space is determined and ranked in order based on a scoring of the associated merchant. A subset of the set of coupons are delivered to the portable device; the subset fitting the available memory space based on the coupon ranking order, which in turn is based on the associated merchant's scoring. The scoring is preferably based on filter criteria which may include demographic, location of device, and other information, and combinations thereof. Coupon ranking is alternatively based on data sources external to the portable device like merchant or retailer databases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAUTAM UBALE/Primary Examiner, Art Unit 3682